Citation Nr: 0519265	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  05-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include special monthly pension based on 
the need for regular aid and attendance, for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.  The veteran died on July [redacted], 2004.  The appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

In May 2005, the appellant's daughter testified at a hearing 
at the RO before the undersigned.  A transcript of the 
hearing is associated with the claims file.  

In June 2005, the Board granted the appellant's motion to 
advance her case on the Board's docket, pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2004).

The Board notes that the RO's August 2004 determination also 
denied entitlement to service connection for the cause of the 
veteran's death.  However, in a September 2004 memorandum, 
the appellant's service representative specifically clarified 
that the only issue on appeal was entitlement to accrued 
benefits and that the appellant did not wish to appeal the 
RO's denial of her claim for service connection for the cause 
of the veteran's death.  During the May 2005 hearing, the 
appellant's accredited service representative reiterated that 
the only issue certified on appeal was entitlement to accrued 
benefits.  Therefore, the Board will confine this discussion 
to the issue as set forth above. 

FINDINGS OF FACT

1.  On April 19, 2004, the RO received the veteran's informal 
claim for pension and aid and attendance that was submitted 
by a veterans' service representative.

2. The veteran was confined to a nursing home from April 13, 
2004 until his death on July [redacted], 2004.  The immediate cause of 
the veteran's death was sepsis due to chronic lymphocytic 
leukemia.

4.  The RO received the appellant's claim for accrued 
benefits in July 2004.

5.  Giving the appellant the benefit of the doubt, the 
competent and probative medical evidence of record 
demonstrates that the veteran was a patient in a nursing home 
and was permanently and totally disabled due to non-service-
connected disabilities from the date of the RO's receipt of 
his claim on April 19, 2004, until his death on July [redacted], 2004.

6.  Giving the appellant the benefit of the doubt, the 
competent and probative medical evidence of record 
demonstrates that the veteran was in a nursing home and was, 
therefore, in need of regular aid and attendance of another 
person for the activities of daily life, from April 19, 2004 
until his death on July [redacted], 2004.


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, the criteria for 
the award of a permanent and total disability rating for 
pension purposes, to include special monthly pension based 
upon the need for regular aid and attendance of another 
person, for accrued benefits purposes, are met.  38 U.S.C.A. 
§§ 1521, 5100-5013A, 5106, 5107, 5110, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.351, 3.352, 3.400, 3.1000 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed.



II.  Factual Background

On April 19, 2004, the RO received the veteran's informal 
claim for pension with aid and attendance that was submitted 
on his behalf by a veterans' service organization 
representative.  Service records reflect that the veteran 
served for more than 90 days during World War II.

Thereafter, in April and June 2004 letters, the RO advised 
the veteran that it was working on his claim for pension and 
aid and attendance benefits.  In its June letter, the RO 
requested that the veteran complete an Income-Net Worth and 
Employment Statement (VA Form 21-527), provide information 
regarding his nursing home costs and submit information from 
the nursing home administrator.  The veteran was encouraged 
to submit the information as soon as possible and within one 
year of the date of the letter.  He was provided with 
information regarding how veterans' service organizations 
could assist in his claim.

On July [redacted], 2004, the RO received the veteran's signed VA Form 
21-527, his formal claim for pension and aid and attendance 
benefits, indicating that he was disabled due to diabetes and 
cardiac illness that started in April 2004, and a signed 
nursing home questionnaire.  It was noted that the veteran 
was admitted to a VA nursing home on April 13, 2004.

According to a certificate of death, the veteran died on July 
[redacted], 2004.  The immediate cause of the veteran's death was 
sepsis due to chronic lymphocytic leukemia.

Later in July 2004, the RO received the appellant's claim for 
accrued benefits.

III.  Legal Analysis

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155; but see 38 C.F.R. § 3.155(b) (to the effect that a 
communication received from a service organization may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written).

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).  Applications for 
accrued benefits must be received within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121(c).

The law provides that a veteran of a period of war who meets 
the active service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of his own willful misconduct shall be paid a 
pension.  38 U.S.C.A. § 1521 (West 2002).  Section 1521 
further provides for an increased rate of pension, in the 
form of a special monthly pension, when an otherwise eligible 
veteran is in need of regular aid and attendance (38 U.S.C.A. 
§ 1521(d)), or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound (38 U.S.C.A. 
§ 1521(e)).  See also 38 C.F.R. § 3.351(b), (c), and (d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a); 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of the 
claimant to dress and undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to tend to the wants of nature; or incapacity, 
physical or mental, which requires care and assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination and is defined 
as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions, which the claimant 
is unable to perform, are considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).





IV.  Discussion

First, the Board notes that the appellant's claim for accrued 
benefits was received by the RO in July 2004.  The veteran 
died on July [redacted], 2004.  Therefore, her claim was timely filed 
within one year of the veteran's death.

Second, the veteran must have been entitled to the benefit 
sought by the appellant, based on the evidence of record, at 
the time of his death.  Here, the Board notes that an 
informal claim for pension with aid and attendance was 
submitted to the RO on April 19, 2004 by a veteran's service 
organization representative, although a signed power of 
attorney identifying this or any other organization as the 
veteran's representative was not of record.  

However, in April 2004, and June 2004 letters, the RO advised 
the veteran that it was working on his claim for pension with 
aid and attendance and advised him of the information needed 
to complete his claim.  The veteran responded to the RO's 
request for information with the submission of a signed VA 
21-527 and completed nursing home questionnaire that was 
received by the RO on July [redacted], 2004, the same day that he 
died.

In the interest of due process and fairness, and resolving 
all doubt in favor of the appellant, the Board finds that the 
April 19, 2004 submission on the veteran's behalf should be 
considered as the veteran's claim for benefits.  We note that 
upon its receipt, the RO's April and June 2004 correspondence 
to the veteran acknowledged receipt of his claim but failed 
to advise him that this submission was inadequate to 
formalize his claim.  As such, in according the appellant the 
benefit of the doubt, the Board is of the opinion that the 
April 2004 statement on the veteran's behalf represents his 
claim for benefits.

Therefore, the Board will turn to the merits of the 
appellant's claim.  We must determine if, based on the 
evidence of record at the time of the veteran's death, he was 
permanently and totally disabled and needed the aid and 
attendance of another person.  The Nursing Home Questionnaire 
returned to the RO in July 2004, shows the veteran was 
admitted on April 13, 2004.  His death certificate indicates 
that he died from sepsis due to chronic lymphocytic leukemia.  
There is no information to contradict his nursing home 
admission or his need for such full time care.  Therefore, 
and since the veteran's claims file shows he served more than 
90 days during a period of war, the Board finds that the 
veteran was totally disabled by his disorders, and was 
entitled to a permanent and total disability rating for 
pension purposes, from the date of receipt his claim on April 
19, 2004, until his death on July [redacted], 2004.  Additionally, the 
Board finds that, since he was a patient in a nursing home 
during this time, due to physical or mental incapacity, he 
was entitled to special monthly pension because he required 
the aid and attendance of another person.

In sum, the Board finds that it is at least as likely as not 
that, by reason of his non-service-connected disabilities 
that the veteran was in need of aid and attendance of another 
person to perform the activities of daily living, within the 
meaning of the cited legal authority.  Accordingly, the Board 
finds that entitlement to a permanent and total disability 
rating for pension purposes, to include special monthly 
pension based on the need for regular aid and attendance of 
another person or by reason of being permanently housebound, 
for accrued benefit purposes, is warranted.










ORDER

A permanent and total disability rating for pension purposes, 
to include special monthly pension based on the need for 
regular aid and attendance, for accrued benefit purposes, is 
granted. 




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


